﻿The recent successes of the United Nations towards the settlement of several regional conflicts have added new dimensions to the concept of collective responsibility and security. The general improvement in East-west relations paved the way for those positive developments. It is also clear that an important factor has been patient and quiet diplomacy under United Nations auspices. Yet we must be aware of the dangers of complacency. So long as war and conflict are still a reality in many parts of the world, the United Nations has an obligation to continue to press for peaceful solutions based on the principles of international law. Peace-keeping, peace-making and peace-building are the tools the United Nations uses in its task of serving peace: United Nations peace-keeping activities help conflicting parties avoid continued violence, united Nations peace-making efforts help conflicting parties reach lasting solutions. United Nations peace-building helps create conditions which may remove causes of war and conflict altogether.
The task of peace-building involves formidable challenges: we must take action to eradicate world poverty, we must tackle the debilitating debt problem, we must fight disease and rampant drug abuse, and we must rapidly reverse the trend of environmental destruction which fatally threatens our planet and the future of our children. Together with preventing nuclear war, that is the most pressing challenge. Catastrophe is closing in on us as we cross environmental thresholds which should never have been approached. Unless we now act collectively and decisively we shall all march into a poisoned wasteland. Europe, the classic focus of great-Power confrontation, has started to move towards political dialogue, arms reduction and peaceful co-operation. Today we dare to believe that the long period known as the cold war is now history and that a new period has begun, offering new opportunities for mankind.
The changes we are witnessing in the Soviet Union and in some other East European countries, particularly Poland and Hungary, are truly promising. This is what so many Europeans have been waiting for, for so many years. Following the elections in Poland a new coalition Government headed by Solidarity has taken office. This is a milestone in European post—War history, These changes constitute a main element in the improvement of relations between the super-Powers and among European States. Also, the new Soviet attitude towards the United Nations has invigorated the world Organization.
The improved East-West climate has had important positive effects in removing much of the sharp edge of great-Power rivalry from regional conflicts. It is in this situation that the United Nations has proved as never before its value as an important for peace-making as well as for peace-keeping.
Peace-keeping and peace-making are closely interrelated. The number and value of United Nations peace-keeping activities have never been greater. The Nobel peace Prize for 1988 was awarded to the thousands of men and women who have valiantly served in United Nations peace-keeping operations since the 1950s.
In peace-making the United Nations has taken a decisive role in regions long torn by armed conflict, but also more and more in preventing conflicts from erupting into open warfare. The critical factor for the success of such efforts is a Security Council capable of reaching operative decisions. Also, when the Council gives directives to the Secretary-General they must be backed by continued political and material support.
a large and complex United Nations operation is currently under way in Namibia. Sweden fully supports the Security Council, the Secretary-General and the Secretary-General's Special Representative in their efforts to ensure the independence of Namibia through free and fair elections under the supervision and control of the United Nations. We greatly look forward to welcoming Namibia into the community of sovereign nations.
The system of apartheid is at the root of conflicts not only in south Africa but in the region as a whole. Apartheid is a threat to international peace and security, it is also an affront to human dignity. Apartheid must go, and it will go. Until then international pressure on South Africa must be increased. We shall continue to work for effective sanctions against South Africa. The special session of the General Assembly on apartheid must lead to further pressure on South Africa to enter into real negotiations. The comprehensive peace plan adopted by the Organization of African Unity should be supported by all of us. Now is the time for the South African Government to free Nelson Mandela and to recognize the true representatives of the majority of the people of South Africa.
The Middle East is one region where peace not only has to be made and kept, but has to be built up from the ground. The United Nations is involved in Peace-keeping through the United Nations Truce Supervision Organization in Palestine, the United Nations Disengagement Observer Force and the United Nations Interim Force in Lebanon, and in peace-making through the efforts of the Secretary-General and the Security Council. Peace-building is being attempted by various United Nations agencies. Israel still defies the Palestinian people, its Arab neighbours, international law and world opinion by its continued occupation of Arab territories.
The intifadah has cleared away any remaining doubts about the will of the Palestinian people to shape their own future. The PLO wishes to negotiate with Israel. At last year's General Assembly, I appealed to the Israeli Government to take the hand extended by the PLO and to show a similar willingness to negotiate. Both the Palestinians and Israel must recognize each other's rights. Both sides must renounce terror. And both sides must be willing to talk to each other. Openness and dialogue is the enemy of mistrust and fear, as President Bush stated yesterday. Now is the time to start a dialogue between Israel and the Palestinians. Through active and constructive efforts, in particular by Egypt, a crucial new step could now be taken on the road to a durable and comprehensive peace in the Middle East. Negotiations through an international conference under the auspices of the United Nations, with the participation of all parties directly concerned, including the PLO, remain the best avenue ahead. The negotiations should be based on resolutions 242 (1967) and 338 (1973) of the United Nations Security Council and on the right of the Palestinian people to self-determination, full self-determination.
Sweden welcomes the cease-fire in Lebanon achieved through the efforts of the Arab League. All parties must now co-operate to reach a political solution. Withdrawal of foreign troops and an end to foreign interference is long overdue. The United Nations played a key peace-making role when the Geneva agreements on Afghanistan were negotiated through the good offices of the world Organization. The agreements raised hopes for a political settlement, hopes which have yet to materialize. It is deeply tragic that the agreements and the improved East-West climate have not meant the end of the war in Afghanistan. Attempts to reach a military solution, sustained by continued arms deliveries, will only result in  further suffering for the Afghan people. The Security Council now has to face up to its responsibilities and ensure a viable peace process. 
The Security Council has demonstrated its capacity for effective leadership in bringing the fighting between Iran and Iraq to an end. But its resolution 598 (1987) needs to be fully implemented in order to avoid a new flare-up of violence and to bring peace and stability to the area. Sweden strongly supports the Secretary-General and his personal representative in their efforts to achieve these results.
Sweden welcomes the withdrawal of the Vietnamese troops from Cambodia. The deep-seated internal conflict must not, however, be allowed to lead to even more bloodshed. The international community has a responsibility to ensure that the reign of terror does not return. The difficulties demonstrated at the Paris Conference must be overcome and no effort spared to reach a negotiated solution.
The gradually increasing role of the United Nations in Central America through its three innovative missions opens new possibilities for a successful peace process. I am confident that all States outside Central America, and in particular those with special ties to the region, will solidly support the regional peace process and the Secretary-General in his efforts.
All these activities, directly related to the maintenance of peace and security, are the collective responsibility of the Member States. This means that the assessments for peace-keeping, decided on by this Assembly, have to be paid by all Member States, in full and on time. The costs of keeping peace are indeed marginal to those of waging war. But making and keeping peace is not our only endeavour. Building peace goes beyond that. The roots of war and conflict are often to be found in unjust social and economic conditions. War and conflict always result in social and economic misery. War and conflict prevent the solution of social and economic problems. Social and economic conditions must be improved everywhere on a sound, sustainable basis.
A particularly pressing problem is the debt burden of the third world. Some progress has been made. But the third world debt still amounts to more than SUS 1,000 billion. This constitutes a destabilizing force not only in developing countries but also in the world economy.
Threats to the global environment are increasingly perceived to be no less serious than the threat of destruction by war. International co-operation to safeguard the environment and to promote sustainable developments in all countries must be central to the peace-building efforts of the United Nations.
Through the interaction of poverty and injustice with environmental stress, vast numbers of men, women and children have been forced to leave their degraded and destroyed home areas. Political instability, even international conflicts, could be the result as such migrations become more common and involve even greater numbers of environmental refugees. Concern for the environment must be integrated into our entire economic system in order to guarantee long-term survival and sustainable development. Therefore, the 1992 United Nations Conference on Environment and Development must lead to concrete action. With regard to the venue of the Conference, Sweden would find it most appropriate if this time it were held in a developing country. We welcome the consensus on Brazil's candidature reached at the summit meeting in Belgrade of the Non-Aligned Movement, it is vital that we now join together in laying the foundations for a truly successful Conference. Sweden intends to take an active part in the important preparatory process leading up to the Conference.
The struggle to safeguard our environment must be pursued at many different levels. Like other countries in northern Europe, Sweden is threatened by the pollution of the Baltic Sea. When Sweden assists Poland in its fight against  pollution, we do this also to secure our own environment. We would like to extend this co-operation to the entire Baltic Sea region. Even if the risk of nuclear war appears less imminent than for many decades. the vast arsenals of nuclear weapons by their very existence constitute a threat to life on our planet. The arms race increases the risk of war. The resources diverted from productive uses to military purposes are of staggering proportions. There is a growing realisation in the world that true peace and security cannot be based on deterrence and fear. The kind of security that depends on ever Increasing armaments must be replaced by a concept of common security that is basically political and rests on mutual confidence.
Promoting common security is a central element in the peace-building role of the united Nations. The negotiations at the Conference on Disarmament for a chemical weapons convention are complex, but I am convinced that they have now reached a stage where they can be successfully concluded if there is political .ill.
The super-Powers have a special responsibility with regard to disarmament in general and nuclear disarmament in particular. For example, the practice of the nuclear Powers neither to confirm nor deny the existence of nuclear weapons on board their warships is out of date and confidence-blocking. We hope, and expect, that their new and better understanding in the field of security will soon put an end to this practice.
Concern for human rights all over the world is very much a part of Peace-building. There is a wide discrepancy between the human rights standards subscribed to by Governments and the reality existing in many States. At the same time we are witnessing in many parts of the world the strength and vitality of popular faith in human rights and in democratic principles. This is true even when these rights and principles are violently suppressed, as they have sadly - not to use stronger words - have been in China and Burma this year. The United Nations provides a forum and machinery for holding Governments accountable to the international community for human rights violations. This platform must be used and extended.
The Commission on Human Rights has transmitted to the General Assembly two important draft instruments on human rights. The first is the convention on the rights of the child. It would constitute an important step towards improving the situation of children all over the world. The second is the optional protocol on the abolition of the death penalty. Sweden fully supports the adoption of these two instruments at this session of the General Assembly.
Peace-building through the United Nations involves a wide diversity of co-operative efforts. In one such area the challenges have recently been dramatically demonstrated in recent months and weeks. I am referring to the global problem of narcotic drugs, and in particular to the events in Colombia. These developments have demonstrated how closely the fight against narcotic drugs and terrorism is linked to peace and security. It is now high time for an international offensive against the scourge of narcotic drugs. An offensive can be made effective only through multilateral co-operation. Only the United Nations can provide suitable machinery for this urgent peace-building task. Sweden will propose at this session of the General Assembly the realization of a global programme of action against narcotic drugs.
To meet new demands the United Nations must of course have adequate resources. The financial crisis of the United Nations is perhaps less acute, but it is not over. Budget reform has had positive effects and must be pursued. It is not acceptable that certain Member States owe the Organization a total exceeding half a billion dollars. Financial obligations under the Charter must be fully honoured, and when new or increased demands are placed on the United Nations we must all be prepared to accept the costs. The Nobel Peace Prize laureate and veteran United Nations diplomat Ralph Bunche once said, "if we in the United Nations could be as successful at peace-making as we are at peace-keeping, then our problems would be greatly reduced". Today we have reason to be more optimistic about the United Nations peace-making role than Ralph Bunche could be. 
The united Nations is the primary forum where together we can meet the challenges of the future, the challenges of peace-building. This makes tremendous demands on the world Organization, on its Member States and on our solidarity with each other. We all know that in a happy and harmonious family all members show solidarity with each other, in the same way justice and progress in a nation cannot be achieved without solidarity among the citizens. The same principle applies to the world. Peace-building demands solidarity among nations.
